DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Applicant’s election with traverse of Group IV (new claims 23-44), drawn to a method of eliciting an immune response in a patient with cancer comprising administering to said patient a population of activated T cells, and the species of SEQ ID NO: 303 in the reply filed on 6/21/2021 is acknowledged. Election was made with traverse in the reply filed on 6/21/2021.
The traversal is on the ground(s) that the requisite search burden has not been demonstrated, and that there is no evidence showing that the claims have achieved a separate status in the art or would require a different field of search.
This is not found persuasive because Inventions I-IV are all classified in different fields (Invention I, classified in A61K39/00111; Invention II, classified in G01N33/6803; Invention III, classified in A61K38/1764; Invention IV, classified in A61K35/17; and Invention V, classified in CO7K16/30). The inventions of Groups I-IV have a separate status in the art as shown by their different classifications, and thus would require a different field of search.
The requirement is still deemed proper and is therefore made FINAL.
	During a telephone conversation with Duen-Hwa Yen on 11/12/2021 a provisional election was made without traverse to prosecute the species of IL-2.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 30-33, and 41-44 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


New claims 23-44 are pending.

New claims 23-29, 34-40 are under examination.

Change in Examiner
The examiner of your application in the PTO has changed. To aid in correlating of any papers for this application, all further correspondence regarding this application should be directed to Sung Min Yoon, Art Unit: 1643.

Priority
	
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies (GB1501017.6  and GB1423016.3) have been filed in parent Application No. 14/975,952, filed on 12/21/2015.

Information Disclosure Statement
	Applicant’s IDS submitted 9/18/2018 has been acknowledged and considered. A signed copy is attached hereto.
	The listing of references in the specification is not a proper information disclosure statement.
37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." In the instant case, the specification lists 

Specification
	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	The specification is objected to for containing embedded hyperlinks at p. 2, 2nd paragraph, and p. 113, 2nd paragraph.
	It is also noted that the specification contains two tables labeled as “Table 8” on p. 108 and p 143.
	The use of trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
	Examples of such improperly demarcated trademarks appearing in the specification are ISCOMATRIX (Page 127), and Idera (Page 128).
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-27, 34-36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2004/0033541A1, published 2/19/2004), further in view of Peng (Cancer Lett. 2005 Mar 10;219(2):223-32., published 3/10/2005), and Barnea (Eur J Immunol. 2002 Jan;32(1):213-22., published January 2002).
	In regards to claims 23-24, 26, 34-35, and 38, Zhang teaches a method of inducing a response by a subject’s immune system to MAGE-A4 immunogenic polypeptide presenting cells, comprising administrating of autologous CD8+ T cells specific to the complex of a MAGE-A4 HLA binding peptide and an HLA class I molecule to a subject with abnormal cells of the phenotype at issue. Zhang discloses “It is within the skill of the artisan to develop such CD8+ T cells in vitro. Generally, a sample of cells taken from a subject, such as blood cells, are contacted with a cell presenting the complex and capable of provoking CD8+ T lymphocytes to proliferate. The target cell can be a transfectant, such as a transfected 
Zhang teaches that MAGE-A4 peptides are recognized by cytolytic T lymphocytes on HLA-A2 (also known as HLA-A*02) (paragraph 0046).
	In regards to claim 25, Zhang teaches that to isolate the first MAGE-A4-specific CTL, CD8+
T cells from non-cancerous blood donors were stimulated with autologous dendritic cells infected with an adenovirus carrying the coding Sequence of MAGE-A4 (paragraph 0047).
	In regards to claim 27, and 36, Zhang teaches that the T cells are administered in combination with additional adjuvant (Claims 43, 45, and 47).
	Zhang does not teach wherein the HCC cells overexpress a MAGE-B2 polypeptide comprising the amino acid sequence of SEQ ID NO: 303.
	This deficiency is made up for by Peng and Barnea.
	Peng teaches that MAGE-B2 expression is detected in HCC tumor tissues resected from patients, but not in adjacent tissues (Page 227, Table 2).
	Barnea discloses that MAGE-B2 peptide p1091 (GVYDGEEHSV) is presented by HLA-A2, which is identical to instantly claimed SEQ ID NO: 303 (Page 215, Figure 3). Barnea discloses that the testis-cancer antigen MAGE-B2, from which p1091 was identified, belongs to a large group of genes expressed in a variety of tumors but are essentially silent in most normal cells except for testis and placental nd column, paragraph beginning with “Tumor proteins…”). Barnea further teaches that once tumor-specific MHC peptides are identified and their ability to stimulate an immune response is demonstrated, such peptides become candidates for adoptive immunotherapy (Page 219, 1st column, paragraph beginning with “Once tumor-specific…”).
	It would be obvious to one of ordinary skill in the arts to modify the method as taught by Zhang, to use T cells activated by MAGE-B2 peptide, p1091, to treat HCC, in view of Peng and Barnea. As Peng teaches that MAGE-B2 is expression is detected in HCC tumor tissues, and Barnea discloses that cancer vaccine candidate MAGE-B2 peptide p1091 (GVYDGEEHSV) binds HLA-A2, one of ordinary skill in the arts would be motivated to modify the method of Zhang, with a reasonable expectation of success, to treat HLA-A*02+ patients who have HCC tumors with the MAGE-B2 peptide to more specifically and effectively treat cancer. Barnea teaches that the MAGE-B2 peptide also binds to HLA-A2, there would be reasonable expectation of success. 

3.	Claim 23-29, 34-38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2004/0033541A1, published 2/19/2004), further in view of Peng (Cancer Lett. 2005 Mar 10;219(2):223-32., published 3/10/2005), Barnea (Eur J Immunol. 2002 Jan;32(1):213-22., published January 2002), and June (June, J. Clin. Invest., 2007, 117(6):1466-1476, cited in the IDS received on 9/18/2018 )  and Valenzuela (J Immunol. 2002 Dec 15;169(12):6842-9).
4.		In regards to claims 23-27, 34-36, and 38, the teachings of Zhang, Peng, and Barnea are discussed supra.
	Zhang does not teach the adjuvant is IL-2.
	Zhang does not teach that the expanding is in the presence of an anti-CD28 antibody and IL-12.
	These deficiencies are made up for by June and Valenzuela.

	Because one of ordinary skill would have recognized that augmenting the functions of the administered T cells would be advantageous for developing an effective response against the tumor cells, one of ordinary skill would have had the motivation to use IL-2, with a reasonable expectation of success.
	June further teaches that T cells can be expanded by culturing with anti-CD28 antibodies (June at p. 1468, 2nd column, 2nd paragraph).
	Valenzuela teaches activation of naive CD8 T cells to proliferate and generate effector CTL requires MHC/peptide recognition by the TCR, B7-1/2 recognition by CD28 to result in IL-2 production, and the binding of IL-2 to its receptor IL-2Rαβγ on the T cell. However, recent studies have demonstrated that these two signals are not sufficient for complete activation of naive T cells; a third signal is also required. Subsequent studies of in vivo responses supported the conclusion that naive CD8 T cells require a third signal that can be provided by IL-12. Administration of IL-12 along with peptide was found to be as effective in supporting both clonal expansion and development of function. Furthermore, proliferative responses to IL-12 and peptide were largely dependent upon CD28 costimulation. Thus, as for in vitro responses, all three signals appear to be essential for in vivo activation of naive CD8 T cells.
	Thus, it would be obvious to one of ordinary skill in the art to modify the method as taught by Zhang to further comprise the step wherein the expanding is in the presence of an anti-CD28 antibody and IL-12. One would be motivated to do so with a reasonable expectation of success as Valenzuela 

Conclusion
5.	Claims 29, 34-40 are rejected.
 	No claims are allowed.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SUNG MIN YOON/Examiner, Art Unit 1643       


/HONG SANG/Primary Examiner, Art Unit 1643